     Case 1:17-cv-09002-LAS Document 230 Filed 07/07/20 Page 1 of 1




       In the United States Court of Federal Claims
                                    (Filed: July 7, 2020)


In re ADDICKS AND BARKER (TEXAS)
FLOOD-CONTROL RESERVOIRS
                                                   Master Docket No. 17-3000L

THIS DOCUMENT APPLIES TO:

ALL UPSTREAM AND DOWNSTREAM
CASES


                                          ORDER

    To promote the efficient administration of justice, it is hereby ORDERED:

    1. The Clerk of Court is directed to close Master Docket No. 17-3000L.

    2. Until further order of the court, all future filings in the consolidated upstream cases
       shall continue to be made in Sub-Master Docket No. 17-9001L, assigned to Judge
       Charles F. Lettow.

    3. Until further order of the court, all future filings in the consolidated downstream cases
       shall continue to be made in Sub-Master Docket No. 17-9002L, assigned to Judge
       Loren A. Smith.

    4. Pursuant to Rule 40.1(c) of the Rules of the United States Court of Federal Claims,
       each individual upstream case shall be reassigned to Judge Charles F. Lettow and
       each individual downstream case shall be reassigned to Judge Loren A. Smith.

    5. The Clerk of Court shall file a copy of this order in each individual upstream and
       downstream case docket and in Sub-Master Docket Nos. 17-9001L and 17-9002L.


                                                  s/ Margaret M. Sweeney
                                                  MARGARET M. SWEENEY
                                                  Chief Judge
